Citation Nr: 0102376	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-01 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Determination of an initial evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.  He was awarded the Purple Heart Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned a 10 percent disability evaluation. 

The Board notes that, in October 1999, the veteran withdrew a 
request for a personal hearing. 

FINDING OF FACT

PTSD is manifested by mild to moderate symptoms, with 
episodes of depression, anxiety, sleep impairment, and 
intermittent memory loss, in an individual with a long-term, 
stable marriage, and family and community ties.

CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute. All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded VA 
examinations to assist in rating his service connected 
disability.  With regard to the adequacy of the examinations, 
the Board notes that the reports of the examinations reflect 
that the VA examiners recorded the past medical history, 
noted the veteran's current complaints, conducted mental 
status examinations, and rendered appropriate diagnoses. For 
these reasons, the Board finds that the examinations were 
adequate for rating purposes.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and the Board 
will proceed to consider the claim on the merits. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A). 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings, where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 10 
percent evaluation is warranted for PTSD with occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for PTSD resulting in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). A 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

The veteran underwent a VA psychiatric examination in April 
1998.  He complained of feeling nervous and not himself, 
having recurrent intrusive recollections of combat events, 
not being able to relax, occasional irritability, difficulty 
concentrating, and severe startle response.  He indicated 
that he was generally able to suppress his feelings or 
distract himself by keeping busy working or by being 
otherwise preoccupied, and that the symptoms would emerge 
once he was alone.  He denied dreams or nightmares of combat 
but did report occasional flashbacks and said that these 
"scared him to death."  He was able to arrange his daily 
schedule to avoid feelings or activities that would arouse 
recollection of the traumatic events.  He reported decreased 
interest in activities that would relate to past traumatic 
events, including hunting.  He denied feelings of detachment 
from others and said that he liked to be with his family and 
was able to express feelings of love towards them.  He denied 
a sense of foreshortened future.  He reported being able to 
sleep only four hours a night.  

The veteran was jovial and calm during the interview, but 
when he was talking about his stressors, he suddenly broke 
down with uncontrollable tears.  He was oriented in all 
spheres, his memory for recent and remote events was intact, 
he did not have poor impulse control, and there was no 
impairment in thought process or communication.  His speech 
was relevant and logical.  He did not exhibit any 
inappropriate, obsessive, or ritualistic behavior.  He was 
not suicidal or homicidal, he had no panic attacks, and he 
did not have any delusions or hallucinations, although he did 
describe having had vivid flashbacks the summer before.  He 
did not appear depressed but did cry when remembering 
traumatic events.  He did have impairment of concentration 
and sleep.  

The examiner found that the veteran had chronic PTSD, which 
was mild to moderate in severity. The current Global 
Assessment of Functioning (GAF) score was 65. GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 61-70 denotes 
"some mild symptoms . . . OR some difficulty in social, 
occupational, or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  

The veteran attended a therapy group for veterans with PTSD 
symptoms. Treatment records for the period May to December 
1998 noted that the veteran complained of poor concentration 
and interest, with intrusive thoughts, nightmares, flashbacks 
and hyper-startle response.  He denied any current suicidal 
or homicidal ideation, but reported past suicidal ideation.  
He cried frequently when remembering combat situations.  A 
September 1998 entry reported a diagnosis of "chronic, 
severe, PTSD."  However, other entries that same month noted 
that the veteran was pleasant and could relate easily with 
others, he was helping his son with work on the farm, and he 
made no mention of any symptoms.  He attended church, and had 
recently spoken in front of a congregation of eight or nine 
hundred people.  In November 1998, he complained of 
nightmares, intrusive memories and "hurting inside 
emotionally," and he was observed to break down in tears 
when remembering combat situations.  He was coherent, 
relevant, and he had no acute psychotic symptoms.  In 
December 1998, he was taken off his medications because he 
said that they made him feel flat and dull and he felt 
sharper without them.  In December 1998, the assessment was 
chronic, severe PTSD, evidenced by extreme disruption to 
self-identity, decreased capacity to manage strong feelings, 
and a sense of estrangement from others.

The veteran underwent another VA psychiatric examination in 
June 1999.  The examination report noted that the veteran had 
worked as a farmer and had retired in 1984, but still helped 
out his son, occasionally.  The veteran lived with his wife 
of 57 years and described no difficulty in the marriage.  He 
had three children who were all married and living nearby, 
and he reported that he felt close to his children and 
grandchildren, and saw them almost every day.  The veteran 
would attend church services at least once a week, sometimes 
twice.  

His current complaints consisted of nightmares twice a week, 
and recurrent, daily thoughts of combat events.  He said that 
he was hypervigilent, that he tended to avoid conversations 
associated with the traumatic events he experienced, and that 
after discussing those events recently in group therapy, he 
had been unable to sleep for three nights.  The examiner 
reported that there were no symptoms of an inability to 
recall important aspects of the trauma, or of a markedly 
diminished interest or participation in significant 
activities, no history of estrangement from others, no sense 
of a foreshortened future, no history of angry outbursts, and 
no history of exaggerated startle response.  The veteran 
described his mood as happy more days than not, but said that 
he felt anxious at times.  He reported a past history of 
suicidal thoughts but denied any current suicidal or 
homicidal thoughts.  He further denied any symptoms of 
hypomania or mania, and of thought insertion, thought 
broadcasting or thought withdrawal.  He did not appear 
delusional or paranoid and there were no ideas of reference.  
The veteran indicated that both psychotherapy and medication 
had helped reduce the severity of his symptoms, in 
particular, his anxiety and his tearfulness. 

On mental status examination, the veteran was alert, 
attentive, cooperative, well mannered, respectful, and 
courteous during the examination.  He was oriented in three 
spheres; his speech was coherent, goal directed, and 
spontaneous but he did become tearful when talking about his 
combat experiences.  He described his mood as happy, but he 
said that there were days when he was anxious.  His thought 
processes were coherent and goal directed; he denied any 
hallucinations or symptoms consistent with panic attacks or 
obsessive-compulsive disorder; he did not appear delusional 
and did not exhibit paranoid thinking.  His immediate recall 
was intact but his intermediate recall was slightly impaired.  
His concentration, abstract thinking, judgment, and insight 
were all intact and he had good impulse control.  

The examiner rendered an Axis I diagnosis of chronic PTSD.  
He said that the disorder resulted in mild distress and 
impairment in social, occupational, and other areas of 
functioning.  The GAF score was 65, the same as at the 
previous examination.  

Following a careful review of all the evidence, the Board 
finds that the evidence warrants assignment of an increased 
evaluation of 30 percent for PTSD, but no higher. Although 
the veteran is not engaged in full time work and thus a 
precise determination of the effect of PTSD symptomatology on 
his occupational functioning cannot be made, the evidence of 
record shows that, at least part of the time, he has a 
depressed mood, anxiety, sleep impairment, and mild memory 
loss, which are symptoms indicative of impairment at the 30 
percent level.  He does not have suspiciousness or panic 
attacks, which are additional symptoms consistent with 
impairment at the 30 percent level.  The Board finds that the 
disability picture presented more nearly approximates the 
criteria for a 30 percent rating than for a 10 percent 
rating.  The VA psychiatrists who have examined the veteran, 
by assigning a GAF score of 65, have essentially offered 
opinions that his impairment from PTSD symptoms is mild, 
while the therapist conducting the group which the veteran 
attended characterized the veteran's PTSD as severe.  
Overall, however, the evidence concerning the veteran's 
psychiatric status in recent years, viewed as a whole, shows 
impairment most accurately characterized as moderate, in the 
Board's view. The evidence of record does not show a level of 
impairment warranting a 50 percent rating. Of the symptoms 
set forth in the rating schedule as indicative of impairment 
at the 50 percent level, the veteran, arguably, only has some 
disturbance of mood and some difficulty in maintaining 
effective social relationships.  Significantly, he does not 
have panic attacks or impaired judgment or other symptoms 
which would warrant a rating in excess of 30 percent.  
Entitlement to an evaluation of 30 percent for PTSD is 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 
 


ORDER

An evaluation of 30 percent for PTSD is granted, subject to 
governing regulations concerning the payment of monetary 
awards.


		
	JAMES A. FROST
Acting Member, Board of Veterans' Appeals



 

